OEDEE
PEE CUEIAM:
Original proceeding. In this cause on January 14, 1972, we issued the following Order:
“Eespondent-plaintiffs have filed herein a motion to dismiss this appeal upon the ground that the appellants have failed to file timely exceptions to the findings of fact and conclusions of law, and also failed to file a timely notice of appeal.
“Appellant-defendants move to quash this motion upon the ground that the district court previously denied a motion to dismiss the appellants’ exceptions to the court’s findings of fact and conclusions of law and motion to amend the court’s findings of fact and conclusions of law and judgment; that such order was a special order, no appeal was taken by respondents to this special order, and all issues as to timeliness of said motions were determined by the district court.
“We desire oral argument upon these motions and it is OEDEEED that such motions be set for hearing before this Court on the 24th day of January, 1972, at the hour of 11 o’clock a.m. on said day.”
*549Counsel have been heard in oral argument and the matter was taken under advisement, and the Court now being fully advised in the premises, it is ordered that the motion to dismiss of respondent-plaintiffs be, and it hereby is, denied.
It is further ordered that the appellant-defendants’ motion to quash is sustained, and our Order of January 14, 1972, is quashed and held for naught.
Each party shall bear their own costs.